SMITH, Judge.
The question presented on this appeal is whether an award of separate maintenance and support for minor children obtained under the Reciprocal Enforcement of Support Act1 precludes a later action for maintenance and support under Code 1951, § 16-415.
In January 1959 appellant, then residing in Maryland, obtained an order under the Reciprocal Enforcement of Support Act requiring her appellee husband, a resident of the District of Columbia, to pay her $140 per month for support of herself and their minor children. Alleging that $140 per month was inadequate, appellant filed a complaint in December 1960 under § 16-415 of the Code seeking $300 per month separate maintenance and support. The trial court dismissed the action holding that the award obtained under the Reciprocal Enforcement of Support Act in 1959, which was still in effect, barred this subsequent action.
In challenging the holding of the trial court, appellant contends that the language of the Reciprocal Enforcement of Support Act expressly provides for a later suit even though an award under the Act is still effective. The language relied on by appellant appears in § 11-1603 of the Code and provides that “the civil remedies herein provided are in addition to and not in substitution for any other remedies.” We are in accord with appellant’s position. The quoted language of the Act clearly indicates that a recovery under the Reciprocal Enforcement of Support Act was not intended by Congress to be a bar to an action for maintenance and support under § 16-415. We find nothing in the Act or its legislative history justifying rejection of its clear and explicit language.
Reversed.

. Code 1951, § 11-1601 et seq., (Supp. VIII).